Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment to the specification, which is filed on August 5, 2020 has been reviewed and accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15, 2021 and March 21, 2022 are being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-23, drawn to a device for forming a sealing within an ultrasonic surgical instrument, classified in A61B17/320068.
II. Claims 24-39, drawn to a method of forming a sealing within an ultrasonic surgical instrument, classified in A61B17/2804.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as forming a fluidly sealing within an atherectomy device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the prior art applicable to one invention would not likely be applicable to
another invention.
(b) a search at least in group/subgroups A61B17/320068,2804,32002, A61B2017/320094,320069 and A61B18/1442 is required for this application. These group/subgroups have about 30,000 hits. This clearly demonstrates the existence of a serious burden of search for all invention even the search is coexistence. The searches of the method and the apparatus are indeed different and burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eric Volz on May 5, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 24-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
Claims 24-39 are allowable.
Estabrook (US 5,935,144) discloses a method of fluidly sealing wherein the ultrasonic surgical instrument includes an acoustic waveguide 20 (Figs. 2 and 6) received within a tube 30 (“outer sheath 30” as shown in Figs. 2 and 6) defining the cavity radially therebetween, the method comprising: inserting ultrasonic waveguide 20 into an injection molder to mold the acoustic isolation element 75 onto the outer surface of acoustic waveguide 20; inserting ultrasonic waveguide 20 with acoustic isolation element 75 into tube 30; and placing the assembled ultrasonic instrument into a second injection molder and inject sealant 52 through first injection opening 49 until all of the air is forced out of second injection opening 50 of tube 30, filling annular recess 53, and bonding acoustic isolation element 75 to outer sheath 30. 
As to claim 24 the prior art of record alone or in combination fails to disclose a method of fluidly sealing a cavity within an ultrasonic surgical instrument, wherein the ultrasonic surgical instrument includes an acoustic waveguide received within a tube defining the cavity radially therebetween, the method comprising: (a) molding a seal in the cavity directly on the acoustic waveguide and the tube.
As to claim 36 the prior art of record alone or in combination fails to disclose a method of fluidly sealing a cavity within an ultrasonic surgical instrument, wherein the ultrasonic surgical instrument includes an acoustic waveguide received within a tube defining the cavity radially therebetween, the method comprising: constructing a form within the cavity thereby defining a mold space; transferring a sealing material through the form and into the mold space; and allowing the sealing material in the mold space to cure and form a seal between the tube and the acoustic waveguide.

Conclusion
This application is in condition for allowance except for the following formal matters: Claims 16-23 directed to a nonelected invention without traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771